692 S.E.2d 876 (2010)
STATE
v.
Douglas Dwayne WHITAKER.
No. 21A10.
Supreme Court of North Carolina.
January 28, 2010.
Bruce T. Cunningham, Jr., for Douglas Dwayne Whitaker.
E. Michael Heavner, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of January 2010 by Plaintiff-Appellee to strike material outside *877 the record from defendant's petition for discretionary review:
"Motion Dismissed as moot by order of the Court in conference this the 28th of January 2010."